DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 06/09/2021 has been entered.  Claims 1, 3, 5, and 7-14, and 16-20 are pending, claims 9-13, 17, and 20 have been withdrawn from consideration and claims 1, 3, 5, 7, 8, 14, 16, 18 and 19 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial end faces of the base member (claims 1, 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially inner edge of a wall of the base member and a radially outer edge of a wall of the base member (claims 1, 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza et al. (U.S. 2014/066709) in view of Strickland (U.S. 6,179,852).
With respect to claim 1, Mirza et al. teaches a cannula for use as part of a surgical device (FIGS. 10, 11a-e for example), comprising: 
a base member (22) at a proximal terminal end of the cannula; 
a sidewall (20) connected to the base member and extending in an axial direction from the proximal terminal end to a distal terminal end (FIGS. 11A-C); and 
a bore (28) extending in the axial direction defined by the base member and the sidewall, the sidewall further defining an opening (21) into the bore between axially- extending edges of the sidewall; 

wherein the combination track is configured to slidably receive a camera device (endoscope, FIG. 20,21) through the first section and into the bore and slidably receive a tissue manipulation device (190, FIG. 18A) through the second section and into the action area such that the camera device is positioned below the tissue manipulation device (FIG. 20).
However, Mirza et al. does not teach a first mating feature.
With respect to claim 1, Strickland et al. teaches a surgical device comprising:
a base member (see below); 
a sidewall (see below) connected to the base member and extending in an axial direction (FIG. 19a);
wherein the base member includes a first mating feature (313) having at least one protuberance (FIG. 19B,C) configured to engage with a second mating feature on the tissue manipulation device (FIG. 5D) such that the tissue manipulation device is freely slidable within the base member (9:31-48), the at least one protuberance being axially defined within the base member and positioned away from the action area (FIG. 19B).

    PNG
    media_image1.png
    322
    646
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mirza et al. to utilize the mating features taught by Strickland et al. in order to provide greater simplicity for division of the transverse carpal ligament during carpal tunnel release surgery, while limiting the possibility of extraneous soft tissue being damaged during knife passage (2:13-20 of Strickland et al.).
With respect to claim 3, Mirza et al. teaches the tissue manipulation device includes a surgical blade configured to cut soft tissue (200).
With respect to claim 5, Strickland teaches a cannula with a first mating feature including one protuberance (FIG. 19c) configured to engage with a second mating feature (FIG. 5D) on a tissue manipulation device, the second mating feature including a groove extending in the axial direction (FIG. 5D).
With respect to claim 7, Mirza et al. teaches a support surface at the distal terminal end configured to support soft tissue of a patient (FIG. 30a,c).
With respect to claim 8, Mirza et al. teaches the support surface is flat and extends in a direction perpendicular to the axial direction (FIG. 30a,c).
With respect to claim 14, Mirza eta l. teaches a cannula for use as part of a surgical device, comprising: 
a camera device (endoscope, FIG. 20);
a tissue manipulation device (190) including an acting feature (200) and a sliding feature (191); and
a cannula (FIG. 30A-C) comprising:
 a base member (22) at a proximal terminal end; 
a sidewall (20) connected to the base member and extending in an axial direction from the proximal terminal end to a distal terminal end (FIG. 30a-c); and 
a bore (28) extending in the axial direction defined by the base member and the sidewall, the sidewall further defining an opening (21) into the bore between axially- extending edges of the sidewall (FIG. 30d-e); 
wherein the base member includes a combination track including a first section and a second section, the first section being a circular opening through the base member into the bore and the second section located above the bore and being an opening into an action area outside of the bore and radially between the edges of the sidewall (FIG. 30d,e) the first section and the second section are interconnected to form one opening (FIG. 30d,e), the second section of the combination track extending between axial end faces of the base member and defining an opening between a radially inner edge of a wall of the base member and a radially outer edge of the wall of the base member (FIG. 30d,e)
wherein the combination track slidably receives the camera device through the first section and into the bore (FIG. 20,21) and slidably receives the tissue manipulation device through the second section and into the action area via the sliding feature such that the camera device is positioned below the tissue manipulation device (FIG. 20), and
However, Mirza et al. does not teach a first mating feature.
With respect to claim 14, Strickland et al. teaches a surgical device comprising:

a sidewall (see below) connected to the base member and extending in an axial direction (FIG. 19a);
wherein the base member includes a first mating feature (313) having at least one protuberance (FIG. 19B,C) configured to engage with a second mating feature on the tissue manipulation device (FIG. 5D) such that the tissue manipulation device is freely slidable within the base member (9:31-48), the at least one protuberance being axially defined within the base member and positioned away from the action area (FIG. 19B).

    PNG
    media_image1.png
    322
    646
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Mirza et al. to utilize the mating features taught by Strickland et al. in order to provide greater simplicity for division of the transverse carpal ligament during carpal tunnel release surgery, while limiting the possibility of extraneous soft tissue being damaged during knife passage (2:13-20 of Strickland et al.).
With respect to claim 16, Mirza et al. teaches the tissue manipulation device is a cutting tool with the acting feature being a blade (200).
With respect to claim 18, Mirza et al. in view of Strickland et al. teaches the first mating feature (FIG. 19C of Strickland) being located in the second section (21 of Mirza et al.) and the second surgical implement includes a corresponding mating feature in the sliding feature (FIG. 5D of Strickland).
With respect to claim 19, Strickland et al. teaches the corresponding mating feature includes a groove (FIG. 5D).

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Mirza fails to disclose the base member having a first mating feature including at least on protuberance configured to engage with a second mating feature on the tissue manipulation device such that the tissue manipulation device is freely slidable within the base member, the at least one protuberance being axially defined within the base member and positioned away from the action area, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Strickland is relied upon to teach these features.
In response to Applicant’s argument that FIG. 19C is clearly directed to a medial portion of the guide body and is not from a proximal terminal end of the cannula, it is noted that Examiner cites both FIG. 19B and C, wherein 19B clearly shows that the cross sectional shape of the groove 313 depicted in FIG. 19C extends to the proximal end of the base member.
In response to applicant's argument that the guide channel 313 is only dimensioned to accommodate the knife stem and cannot slidably receive a camera device, the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Mirza teaches a cannula that can accommodate both a camera and a tissue manipulation device.  The secondary reference of Strickland is relied upon to modify the cannula of Mirza to further include the first and second mating features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795